PER CURIAM.
Defendant, having been convicted of burglary in the first degree, ORS 164.225, appeals, contending that he was deprived of due process by comments the *227trial judge made in the presence of the jury regarding defendant’s counsel. There is no merit to this contention. Hindman v. Coy, 207 Or 279, 286, 295 P2d 1097 (1956); State v. Jorgensen, 8 Or App 1, 492 P2d 312 (1971), Sup Ct review denied (1972).
Defendant made two other assignments of error. One he abandoned at oral argument before this court; the other does not warrant discussion.
Affirmed.